                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION



UNITED STATES OF AMERICA

v.                                         Criminal Action No. 4: 18CR00036

STEVIE JERMAINE JOHNSON, JR.




         In the presence of Jessica Phillips and David Eustis, my counsel, who has fully

explained the charges contained in the information against me, and having received a

copy of the information from the United States Attorney before being called upon to plead,

I hereby plead guilty to said information and count(s) one thereof. I have been advised of

the maximum punishment which may be imposed by the court for this offense. My plea of

guilty is made knowingly and voluntarily and without threat of any kind or without promises

other than those disclosed here in open court.




Date




     Case 4:18-cr-00036-MFU Document 6 Filed 12/07/18 Page 1 of 1 Pageid#: 26
